IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT

                                        No. 98-20682
                                      Summary Calendar

CHARLES B. WILLIAMS,

                                                                    Petitioner-Appellant,
                                              versus
GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                                                    Respondent-Appellee.
                 ___________________________________________

                     Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. H-97-CV-3959
                 ___________________________________________
                                   March 9, 2000
Before POLITZ, JOLLY, and WIENER, Circuit Judges.

PER CURIAM:*
       The district court erred in dismissing Charles B. Williams’ (Texas prisoner #
554523) 28 U.S.C. § 2254 petition as time-barred. The Texas Court of Criminal
Appeals dismissed Williams’ second state postconviction application on October 1,
1997, not on April 9, 1997, as found by the district court. Accordingly, we vacate the
judgment and remand to the district court for further proceedings.


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
VACATED AND REMANDED.




                        2